      Case 2:19-cr-00173-WFN       ECF No. 110   filed 06/19/20   PageID.278 Page 1 of 1



                                                                                FILED IN THE
 1                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 2
                            UNITED STATES DISTRICT COURT               Jun 19, 2020
 3                                                                         SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00173-WFN-2
 6
 7                        Plaintiff,                 ORDER GRANTING IN PART
                                                     DEFENDANT’S MOTION TO
 8                        v.                         MODIFY CONDITIONS OF
 9                                                   RELEASE
     JONA RENEE ZEIGLER,
10
                                                     MOTION GRANTED
11                        Defendant.                   (ECF No. 109)
12
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
13
     ECF No. 109. Defendant recites in her motion that United States Probation does
14
     not oppose this request. Assistant U.S. Attorney Caitlin Baunsgard does not
15
     oppose the curfew request but does oppose the request to discontinue electronic
16
     home monitoring.
17
           The Court having considered the record to date, GRANTS IN PART,
18
     Defendant’s Motion to Modify Conditions of Release, ECF No. 109. IT IS
19
     ORDERED Defendant’s curfew is extended from 8:30 p.m. to 10:00 p.m.
20
     Defendant shall remain on electronic home monitoring.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED June 19, 2020.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
